IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44905

STATE OF IDAHO,                                )    2017 Unpublished Opinion No. 593
                                               )
       Plaintiff-Respondent,                   )    Filed: September 25, 2017
                                               )
v.                                             )    Karel A. Lehrman, Clerk
                                               )
BRADLY YOUNG ANDERSON,                         )    THIS IS AN UNPUBLISHED
                                               )    OPINION AND SHALL NOT
       Defendant-Appellant.                    )    BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael Reardon, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for domestic violence, affirmed; order
       relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Bradly Young Anderson pled guilty to domestic violence (third offense within fifteen
years), Idaho Code §§ 18-903(a), 18-918(3)(b), 18-918(3)(c). In exchange for his guilty plea,
additional charges were dismissed. The district court imposed a unified sentence of five years,
with a minimum period of confinement of two years. The district court retained jurisdiction, and
Anderson was sent to participate in the rider program.




                                                1
       After Anderson completed his rider, the district court relinquished jurisdiction. Anderson
appeals, claiming that the district court erred by refusing to grant probation. He also argues his
sentence is excessive and constitutes an abuse of discretion.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Anderson
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Anderson also contends that his sentence is excessive and constitutes an abuse of
discretion. Sentences are reviewed for an abuse of discretion. Our appellate standard of review
and the factors to be considered when evaluating the reasonableness of a sentence are well-
established. State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115
Idaho 776, 769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct.
App. 1982); State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the
length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722,
726, 170 P.3d 387, 391 (2007).
       Anderson argues that all of the relevant goals of sentencing could have been
accomplished with probation. As noted above, however, the district court found that probation
was not an appropriate course of action in Anderson’s case. The record does not indicate that the
district court abused its discretion in sentencing.
       The order of the district court relinquishing jurisdiction and Anderson’s sentence are
affirmed.




                                                   2